PER CURIAM.
This is an appeal from an order appointing a receiver pendente lite of two corporations, The Tourist Channel, Inc., and Specialty Broadcasting Corp., both of which would like the use of a low power FCC television license to the exclusion of the other, that enjoins certain stockholders and officers of the two corporations from interfering with the operations of the corporations and that requires the delivery of certain documents to the receiver. The order included a requirement that the stockholders deliver to the receiver stock certificates issued to them by the corporations. A receiver has no right to property which does not belong to the corporation over which the receiver was appointed. Hamilton v. Flowers, 134 Fla. 328, 183 So. 811 (1938).
The order of the trial court is affirmed except that we quash that portion which ordered James R. Harper, Jr., Daniel L. Deyton, Charles S. Namey, and Richard E. Namey and their agents, employees, and attorneys to deliver immediately to the receiver issued stock certificates of the above-named two corporations.
AFFIRMED in part; QUASHED in part.
DAUKSCH, COBB and PETERSON, JJ., concur.